—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered July 14, 1997, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and, imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that a statement made by the Supreme Court during voir dire unduly prejudiced him is unpreserved for appellate review (see, CPL 470.05 [2]), and we decline to reach that issue in the exercise of our interest of justice jurisdiction. Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.